 

 

Case reece eum 1 Filed on NS Page 1 of 14

 

 

 

Appendix B
OCT 1 6 2019
UNITED STATES DISTRICT COURT
SUAN BENETO wanes SOUTHERN DISTRICT OF TEXAS Devid J. Bradley, Clerk
VEN NAWE'S KIAMA. ————— DIVISION
Citta b TREBE OF TEXAS ESTOe
HS6 ROEMER LANE UNETC - GA
FLOLESULLE Fx 35//y §
§
versus § CIVIL ACTION NO.
§
THE EDERAL GIVERN ENT 5
66 THE LAMNTER STATES OF §
AMERICA §

 

ORIGINAL COMPLAINT

 

 

 

 

 
Case pean 1 Filed on 10/29/20 in Page 2 of 14

United Sintes Distric:
THE COMPLAINT sou ges So
OCT 1 0 2019
David J. Bradley, Clerk
JUAN BENITO MANCIAS Case No.: .
YEN NAWI’S KIAPANI’K
OF THE CARRIZO COMECRUDO TRIBE OF TEXAS THE COMPLAINT

ESTO’K GNA

1150 Roemer Lane, Unit C

Floresville, TX 78114
PLAINTIFF

VS.

THE FEDERAL GOVERNMENT OF THE UNITED STATES OF
AMERICA

DEFENDANT

 

 

|. lam the Original People of the land. In 1532, when Governor Garay from the Carib, sent the first
Spaniard ship to ford the Rio Grande River, Somise’k, in the are that is now called The State Of Texas.
The Spaniards went up the river and every eight to ten miles they found a village of my people, The
Carrizo people. At that time, we just called ourselves the Esto’k Gna. There were no colonized names for
us at the time. The Spaniards called us Carrizo because we lived in houses made out of Huicahe, Retama,
and Sauz and we covered them up with cattails for a roof, as thatch houses. So, they called us Carrizos
because we were living in reed houses. They went upriver as far as Del Rio, talking to our people, the

people using same language that we speak today. It was recorded in 1886 in Camargo, Mexico by some
Cavazos relatives in the area.

li. We were part of the Republic of the Rio Grande when we fought alongside the Texans trying to get
the border further into Mexico around the Rio San Fernando. The Texans wanted the Rio Grande River

as a border. Mexico wanted the Nueces River as the border. This land became part of a no-man’s land at
that time.

lll. This is one reason to consider the indication of the poor due diligence that the counties have done
historically. They have failed to look at the village sites, burial sites, and sacred sites of the Carrizo
Comecrudo. Our concern is that the lands were continually stolen away without due process or
recourse. The lands continued to be taken away until the time when we were able to get an education.

 
Case OO pum 1 Filed on 10/29/20 Sy Page 3 of 14

For a long time, even education was negated as many of us became migrant workers, working in the
citrus and cotton fields of South Texas, all the way up into the panhandle of Texas and even into
Michigan. Eventually, many of the Carrizo Comecrudo families that were accustomed to the ranching
lifestyles had to change their lifestyle and become farm laborers and seasonal laborers.

IV. We have never left. We always came back and visited, always came back to our sacred site at
Cuevitas, our sacred site at Garcia Pasture, our sacred site at the Montezuma tree. All these places were
sacred to us. Recently they started to destroy the south side of the levee land by corrupting it with
patrolling, which has intimidated much of the populace here. But we as Native people have many land
sites and a lot of villages all along this area, places like Las Cuevitas and Penitas, Granjeno, Las Milpas,
Capote, Los Indios, and all along the Rio Grande up into New Mexico. Our people lived along that way.

V. We don’t want any more division being caused, any more digging of our ancestors. It’s not that we
own the land, but that the land owns us and that’s why we lay claim to it. It identifies us, it’s in our
language.

Vi. The word kamla’ is in our language. Somi Se’k is in our language. That’s what we call these areas.
We were the Esto’k Gna, the human persons. This is why we want to maintain our identity. Part of our
identity lies in reclaiming our lands that we never gave away, we never sold-away. This is why we want
to show our claims to the lands. This is our inherent right to these lands.

Vil. By my territorial jurisdiction of Absolute Land Sovereignty; | remand that The Federal Government
of The United States of America and subsidiaries; Secretary of Homeland Security, U.S. Customs Border
Protection, United States Border Patrol, Government Services Agency, Immigration and Customs
Enforcement, Transportation Security Agency. Any and all Contractors, Sub Contractors and Subsidiaries;
Cease and Desist the construction of the wall, including all actions and motions having to do with the
Border Wall as The Habeus Corpus is written.

Vill. Due to the atrocities caused by The Federal Government of The United States Of America
Government and its Entities, killing myself and Our Esto’k Gna People. | am asking for 1 Trillion dollars to
be disbursed as follows; with an initial payment of 400 Billion to be paid immediately, thereafter 200
Billion per year for the next 500 years. For reparation for the first contact of 1532 which resulted in the
kiing of our people and post-traumatic stress disorder and inter-generational trauma, and grief. As well
as the theft, of our land.

dusS ends cee, pr Hqait

JUAN BENITO MANCIAS
YEN NAWI’S KIAPANI’K
OF THE CARRIZO COMECRUDO TRIBE OF TEXAS
ESTO’K GNA
1150 Roemer Lane, Unit C
Floresville, TX 78114

830-391-7992

 

 

 
Case 10 eS ceycumen 1 Filed on rn—ND Page 4 of 14

HABEUS CORPUS OF JURISTICTION OF AUTHORITY

JUAN BENITO MANCIAS Case No.:

YEN NAWI’S KIAPANI’K
OF THE CARRIZO COMECRUDO TRIBE OF TEXAS HABEUS CORPUS

OF AUTHORITY OF JURISDICTION
ESTO’K GNA .

1150 Roemer Lane, Unit C

Floresville, TX 78114

PLAINTIFF
VS.

THE FEDERAL GOVERNMENT OF THE UNITED STATES OF
AMERICA

DEFENDANT

 

 

All parties are hereby notice of writ of Appeals from, JUAN BENITO MANCIAS YEN NAWI’S KIAPAND’K, one
of the native people of the land, son of LAZARO MANCIAS and GUADALUPE REYES MANCIAS, paternal
grandson of JUAN RAMIREZ MANCIAS and JOVITA FAUSTINA GARCIA, maternal grandson of BENITO
VALENZUELA REYES and MARTINA PEREZ LEAL. A Member of THE CARRIZO COMECRUDO TRIBE OF

TEXAS, ESTO’K GNA

THE FEDERAL GOVERNMENT OF THE UNITED STATES OF AMERICA, IS HEREBY PUT ON NOTICE by
one of the native people of the land hereby known as JUAN BENITO MANCIAS YEN NAWI’S KIAPANI’K
ESTO’K GNA (inherent free people) per their original language of Hokom, CARRIZO COMECRUDO TRIBE OF
TEXAS, the Original Peoples of this Land, do by writ of notice of the Right(s) of the said people, Order to all non-
native people of the land to CEASE, and or, dismiss ALL Actions, and or, motions thereof and henceforth against

said people, when SAID PEOPLE set forth to be known any entity not that of the said people, Nor will any Policy

 
Case ees oun 1 Filed on ISS Page 5 of 14

Enforcer disrupt their way of life NO matter the reach of Policy Enforcer(s) believes as of person of a Citizen(s), and
not that of one of the ESTO’K GNA known as CARRIZO COMECRUDO TRIBE OF TEXAS, a (inherent free
people), Nor shall any of the said Entity(s), state a false Authority of Jurisdiction thereof, and or, henceforth on to
any of the said People, By Order of the GUADALUPE HIDALGO TREATY signed February 2, 1848, effective
May 30, 1848. {see attachment page number _ }.
Thereby, under the authority of THE U.S. CONSTITUTION 1798 agreement with THE UNITED STATES OF
AMERICA FEDERAL GOVERNMENT That said Incorporated Entity(s) do bind their self’s to oath, when to
pledge their oath as a whole Incorporated Entity(s), and or, Said Entity(s) Policy Enforcer(s), and so Order of the
Federal Supreme Court of the United Stated of America, and or, Supreme Law of said Incorporated Entity(s), when
to pledge their oath as a whole,

PENALTY; OF such a crime against the SAID PEOPLE, To be a Capital Felony crime AND BE
ARRESTED on the spot of seen, By any, AND OR, PEOPLE{(s), Person(s) an or Entity(s), an or Entity(s) Policy
Enforcer(s), An or, Citizen(s):

NOTE; So Remanded let SAID Writ be heard and known HEREOF, and, henceforth to all

Entity(s), Entity(s) Policy Enforcer(s), Citizen(s).

HABEUS CORPUS OF AUTHORITY OF JURISDICTION

OCTOBER 7, 2019

 

JUAN BENITO RPANCTRS YEN NAWI’S KIAPANI’K

 
Case eNOS oN 1 Filed on ea Page 6 of 14

DOCTRINE OF A SOVEREIGN

JUAN BENITO MANCIAS YEN NAWPS KIAPAN’?’K Case No.:

CARRIZO COMECRUDO TRIBE OF TEXAS

ESTO’K GNA

120 Roemer Lane Unit C
Floresville, TX 78114

Plaintiff,

VS.

THE FEDERAL GOVERNMENT OF THE UNITED STATES OF AMERICA,

DOCTRINE OF A SOVEREIGN

 

 

Defendent
DOCTRINE OF A SOVEREIGN

1. Know one’s own mind as a whole or a part,

2. Compare to others minds as a whole or a part,

3. If£neither minds compare as a whole but as a part then there are similar thoughts,

4. Similar thoughts are only equal likes,

5. Similar likes don’t make similar actions, only similar knowledge,

6. To be one’s equal they must have equal knowledge, equal action of knowledge, and equal
execution of action of the knowledge, or one must insert them self as an individual, cause. We
as individuals seek comfort in others to share our knowledge by comparison of ideals and
actions but we invoke them as an individual action and individual ideal,

7. Common or community are individual thoughts and actions brought together by comparison

not by equal, so one is an individual always, but a common or community by thought of
knowledge. It would be prudent to be equal in an action of knowledge, Individual represents
knowledge and action of knowledge and neither can be a whole on the basis of individual

knowledge gained,

 
Case ENS Sparen 1 Filed on ONS Page 7 of 14

8. Ifneither beliefs of action of knowledge or beliefs of knowledge are to be equal then one must
be acknowledged as an individual believer of knowledge and an individual believer of action
of knowledge,

9. Therefore, one’s an individual until acknowledgement of equal by one’s self comparison,

10. Equal by comparison is said party’s acknowledgement of equal by comparison only by way of
individual acknowledgement of compared knowledge and compared action of knowledge, but

always have the inherent right to not be in comparison of knowledge or action of knowledge.

NOTE: One cannot be in comparison under action alone nor knowledge alone nor can the action
of said knowledge be a comparison of equal but equal by comparison of set forth an only set forth
will be an equal of comparisons set forth by individual parties. Henceforth individual and

individual always,

Finally:
To be dually noted that this is why we enter into a contract on all matters regardless of the type or
types of contracts,

Individual thoughts be true,

 

 
Case eNO oument 1 Filed on 10/29/20 nye Page 8 of 14
LAND POSSESSORY

JUAN BENITO MANCIAS Case No.:
YEN NAWI’S KIAPANI’K
CARRIZO COMECRUDO TRIBE OF TEXAS} LAND POSSESSORY CLAIM
ESTO’K GNA
1250 Roemer Lane Unit C
Floresville, TX 78114

Plaintiff,
vs.
THE FEDERAL GOVERNMENT OF THE
UNITED STATES OF AMERICA

Defendant

 

 

 

By the Authority of Federal Common Law I, YEN NAWI’S KIAPANI’K JUAN BENITO
MANCIAS), CARRIZO COMECRUDO TRIBE OF TEXAS, ESTO’K GNA,

am acting as Representative and Claimant of the Land with The Treaty Of Guadalupe Hidalgo

I am claiming the areas of The ELI JACKSON CEMETERY, to include, all of the land stated
in said Treaty . Therefore I bring forth this Land Claim it's description is as follows; The County
of Hidalgo in The State Of Texas.

To include Highway 281 (Military Highway) where it meets West Veterans Boulevard to extend
two to four miles along the Rio Grande River bearing East to Stewart Road crossing and beyond
an additional mile.

In addition to include,

The Federal Register Determination Pursuant to Section 102 of the illegal immigration
 

Case eNO oement 1 Filed on 10/29/20 nce Page 9 of 14

Reform and Immigrant Responsibility Act of 1996, as Amended. Attachment Number { }

paragraphs { }

The Eli Jackson Cemetery which a Canal

in 1920's was built on top of a part of the said Cemetery

The surrounding areas in diameter of two miles North South East and West I am also claiming.
As well as the Cities of, Cuevitas, Penitas, Mission, McAllen, and Pharr, within the Counties of
Cameron, Starr, Zapata, Hidalgo, Maverick, Wilson in The State of Texas.

Please see pages 2 thru 4. of this Document.

Non Intercourse Act

Aboriginal Rights to Land

1. Indigenous Peoples definition of Original Title
Indigenous Peoples’ understanding of Aboriginal Title is very different from
that recognized by United States law. From an Indigenous Perspective,
Aboriginal (Original) Title to the Lands, Water and Resources flows from the
fact that the Creator placed our Nations upon our territories, together with the
traditional laws and responsibilities to care for and protect those territories.
To Indigenous Peoples, Sovereignty is the inherent right and responsibility of
Indigenous Nations to care for and protect our traditional lands and resources, to govern
ourselves, and to enter into relationships with other Nations of Peoples, guided by our

own laws and legal traditions. Indigenous Sovereignty is reflected in the fact that when
Case AO NEY ume 1 Filed on 10/29/20 in cy Page 10 of 14

newcomers first arrived on these lands, Indigenous Nations — with their own laws,
territories, economies and societies — were already here. When Indigenous Peoples speak
of Aboriginal Title, it is more than an interest in land; Aboriginal Title is an
inalienable responsibility given by the Creator that each of us holds internally and
reflects our relationship with the land itself and all other life that we share the land with.
In Aboriginal Title and Rights Position Paper (1978) the Union of B.C. Indian
Chiefs described Aboriginal Title like this:
The Sovereignty of our Nations comes from the Great Spirit. It is not granted nor
subject to the approval of any other Nation. As First Nations we have the
sovereign right to jurisdiction rule within our traditional territories. Our lands are
a sacred gift. The land is provided for the continued use, benefit and enjoyment
of our People and it is our ultimate obligation to the Great Spirit to care for and

protect it.

Traditionally, First Nations practiced uncontested, supreme and absolute power
over our territories, our resources and our lives with the right to govern, to make
and enforce laws, to decide citizenship, to wage war or to make peace and to
manage our lands, resources and institutions. Aboriginal Title and Rights means
we as Indian people hold Title and have the right to maintain our sacred
connection to Mother Earth by governing our territories through our own forms

of Government. Our Nations have a natural and rightful place within the family of

nations of the world. Our political, legal, social and economic systems developed

 
 

Case AO OE yocumen 1 Filed on 10/29/20 in ye Page 11 of 14

in accordance with the laws of the Creator since time immemorial and continue to
this day.
Our power to govern rests with the people and like our Aboriginal Title and

Rights, it comes from within the people and cannot be taken away.!

2.The possessory rights claimed by respondents are federal rights to the lands at issue. Oneida
Indian Nation v. County of Oneida, 414 U.S. 661, 414 U. S. 671. It has been implicitly assumed
that Indians have a federal common law right to sue to enforce their aboriginal land rights, and
their right of occupancy need not be based on a treaty, statute, or other Government action. Pp.
470 U. S. 233-236.

3.Merrion v. Jicarilla Apache Tribe, 455'U.S. 130 (1982) (holding that Indian Nations have the
power to tax Non-Native Americans based on their power as a nation and treaty rights to exclude
others;

3. The Federal Recognition rights to be assigned to The Carrizo Comecrudo Original Tribe of

Texas.

dusdedsuc pronrFK. guint

JUAN BENITO MANCIAS YEN NAWI’S KIAPANI’K

 

 
 

 

: aa

Case ew) Document 1 Filed on reso eyese Page 12 of 14

ABORIGINAL TITLE IN THE UNITED STATES NON INTERCOURSE

JUAN BENITO MANCIAS

YEN NAWI’S KIAPANI’K

CARRIZO COMECRUDO TRIBE OF TEXAS

ESTO’K GNA

1250 Roemer Lane, Unit C

 

Floresville, TX 78114

 

PLAINTIFF
VS.
THE FEDERAL GOVERNMENT OF THE UNTIED STATES OF AMERICA

DEFENDANT

 

 

ABORIGINAL TITLE IN

 

THE UNITED STATES
NON INTERCOURSE
ACT OF 1793, AND OR,

1985

Tribal sovereignty in The United States is the inherent authority, of indigenous people to govern

themselves within the borders of The United States, The United Sates Government recognizes

Tribal Nations {Domestic Partner Nations}, and has established a number of laws attempting to

clarify the relationship between The Federal , State , and Tribal Governments.

It may be noted that while Native Tribal Sovereignty is limited to the same as of, The

Sovereignty of The Federal Government and the individual States, each of the will of the people

underlies The Sovereignty of both The U.S. Federal Government and the States, but neither

Sovereignty is absolute and each operates within a system of dual Sovereignty.
Case eS Document 1 Filed on ey Page 13 of 14

Reservation clause of the tenth amendment;

The Federal State possess only those powers delegated to it, by the power of The People, and
held by the Constitution and thereto the power of

The Federal and State, resides from The People,

The Non intercourse act of 1793, and of 1985 clearly states that any and all Natives, that have
obtained the knowledge of law cannot be subjected to enter into any agreement, compact, and or
contract of any kind, and shall not be shown Juridical prudence therein likewise, once stated, The
Federal Indian Non Intercourse Act protects only Indian Tribes or Nations, and not individual
Indians and creates a trust relationship between The Federal Government and American Indian
Tribes or Nations with respect to Tribal land covered by the Act. U.S.C.A. SS177.

State Courts lack subject matter jurisdiction over Native American, Indians, Nations Tribes and,
group’s suit claiming that its alleged descendants’ sale of reservation land was void under
Federal Indian Non Intercourse Act, such as the group was entitled to specific performance of the
Colonial Treaty that established the reservation; proper forum for Native American to advance
its claim under The Non Intercourse Act was exclusively for Federal Courts. 25 U.S.C.A. SS

177.

wise, “Kequint

JUAN BENITO MANCIAS YEN NAWI’S KIAPANI’K

 
Case Oy amen 1 Filed on 10/29/20 "eye Page 14 of 14

PREFACE

The Treaty of Guadalupe Hidalgo

The Treaty of Guadalupe Hidalgo, that brought an official end to the Mexican-American War
(1846-1848), was signed on February 2, 1848, at Guadalupe Hidalgo, a city north of the capital
where the Mexican government had fled with the advance of U.S. forces. By its terms, Mexico
ceded 55 percent of its territory, including parts of present-day Arizona, California, New
Mexico, Texas, Colorado, Nevada, and Utah, to the United States. Mexico relinquished all

claims to Texas, and recognized the Rio Grande as the southern boundary with the United States.

 

 
